DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election 	
 	Claims #15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 8, 2020.

 	Claims #1-14 are pending in the present Office Action.

IDS
 	The IDS document(s) filed on July 24, 2019 and January 8, 2020 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Claim Objections
 	As to claim 5, the Examiner suggests replacing “to a channel of each of transistors” with “to a channel of each of the transistors”.

 	As to claim 12, did Applicant intend “wherein the body of each of the first plurality”?


 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	Claims 5, 9-14 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 5, there is a lack of antecedent basis for “the array” (emphasis added).

 	As to claim 9, there is a lack of antecedent basis for “the second diffusion regions” (emphasis added).  

 Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent Publication No. 2012/0153371 A1), hereafter “Chen”.
	
	As to claim 1, Chen teaches: 
A plurality of cells (FIG. 2A/FIG. 2B) aligned in a row on a substrate 100, wherein each of the plurality of cells comprises a programmable element 118 and a transistor, the transistor comprising a body 120+104+106a, the body comprising a first diffusion region 106a and a second diffusion region 120 on the first diffusion region and separated by a channel 104 and the programmable element is disposed on the second diffusion region.   
		
 	As to claim 2, Chen teaches the programmable element 118 comprises a capacitor.  See Chen, FIG. 2B.


	As to claim 3, Chen teaches the capacitor 118 is a metal-insulator-metal capacitor.  Id. at ¶ [0048], FIG. 2B.  

 	As to claim 4, Chen teaches a gate electrode (control gate 112a) coupled to the channel 104 and offset from the body.  Id. at FIG. 2A.

 	As to claim 5, Chen teaches a first plurality of cells (first row) and an address line 106 comprises a first address line, the array further comprising a second plurality of cells (first column) aligned in a column on the substrate with a projection of the column intersecting a projection of the row and each of the second plurality of cells comprises a programmable element 118 and a transistor comprising a body comprising a first diffusion region 106a and a second diffusion region 120 on the first diffusion region and separated by a channel 104 

 	As to claim 6, Chen teaches the gate electrode 112a electrically coupled to a channel of each of the transistors of the plurality of second cells is electrically coupled to a channel of one of the transistors of the first plurality of cells because the same transistor can be in both the first plurality and the second plurality of cells.  Id.

 	As to claim 7, Chen teaches a device layer 104+120+118 on the substrate and a plurality of metallization layers 112 on the device layer and the plurality of cells are formed in the device layer.  Id. 

	As to claim 8, Chen teaches a device layer 104+120+118 on the substrate and a plurality of metallization layers 112 on the device layer and the plurality of cells are disposed between ones of the plurality of metallization layers.  Id.

 	As to claim 9, Chen teaches:
A first plurality of cells (first row), wherein each cell comprises a programmable element 118 and a body comprising a first diffusion region 106a, a second diffusion region 120 and a channel 104 of a transistor, wherein the second diffusion region is on the first diffusion region and separated by the channel.  Id. at FIG. 1, FIG. 2A.

A second plurality of cells (first column) on the substrate, wherein each cell comprises a programmable element 118 and a body comprising a first diffusion region 106a, a second diffusion region 120 and a channel 104 of a transistor, wherein the second diffusion region is on the first diffusion region and separated by the channel, the second plurality of cells further comprising a gate stack 112a coupled (electrically coupled) to one side of the channel, wherein the stack comprises a gate electrode (control gate) comprising an indivisible body 112 extending between each body of the second plurality of cells and coupled (electrically coupled) to one channel of the first plurality of cells as a second address line.  
		
 	As to claim 10, Chen teaches the programmable element 118 of the first and second plurality of cells comprises a capacitor.  Id. at FIG. 2B.


	As to claim 11, Chen teaches the capacitor 118 is a metal-insulator-metal capacitor.  Id. at ¶ [0048], FIG. 2B.  

 	As to claim 12, Chen teaches vertical transistors.  Id. at FIG. 2A.  Therefore, the body of each of the first and second plurality of cells is perpendicular to a base surface (top surface) of the substrate 100.

 	As to claim 13, Chen teaches a device layer 104+120+118 on the substrate and a plurality of metallization layers 112 on the device layer and the first and second plurality of cells are formed in the device layer.  Id. at FIG. 2A.

 	As to claim 14, Chen teaches a device layer 104+120+118 on the substrate and a plurality of metallization layers 112 on the device layer, wherein the first and second plurality of cells are disposed between ones of the plurality of metallization layers.  Id.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/SUBERR L CHI/Primary Examiner, Art Unit 2829